Citation Nr: 0607639	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

The instant appeal arose from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which upheld a July 2002 denial 
of service connection for tinnitus, and reopened but denied 
service connection for bilateral hearing loss. 


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service 
connection for bilateral hearing loss and for tinnitus.

2.  The evidence pertaining to bilateral hearing loss 
submitted subsequent to the July 2002 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran has current bilateral hearing loss, which has 
been related by a medical professional to his exposure to 
acoustic trauma in service.  

4.  The evidence pertaining to tinnitus submitted subsequent 
to the July 2002 rating decision was not previously 
submitted, but it neither relates to an unestablished fact 
necessary to substantiate the claim nor raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The RO's July 2002 decision, that denied service 
connection for bilateral hearing loss and tinnitus, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that his current 
bilateral hearing loss and tinnitus are the result of his 
exposure to aircraft noise during World War II.   To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  38 U.S.C.A. 
§1110 (West 2002).

The veteran's claims were originally denied in a July 2002 
rating decision.  At that time the RO found that neither the 
veteran's bilateral hearing loss nor his tinnitus occurred in 
or was aggravated by service.  The veteran was notified of 
both decisions and of his appellate rights, but he did not 
appeal either decision.  Those decisions are now final.  38 
U.S.C.A. §7105; 38 C.F.R. §20.1103.  

In support of the veteran's claims to reopen these issues, 
the record contains outpatient treatment records from Bay 
Pines VA Medical Center.  In March 2005 the RO upheld the 
previous denials of service connection for both disorders, 
finding the opinion on the etiology of bilateral hearing loss 
to be unsubstantiated by medical evidence, and that no new or 
material evidence supporting service connection for tinnitus 
was submitted. 

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record. "Material" evidence is evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the time of the July 2002 RO denial, outpatient 
treatment records from Bay Pines VA Medical Center have been 
included in the record.  An October 2004 record contains an 
account from the veteran that he was exposed to significant 
noise in his work in flight line operations in the Air Force.  
The audiologist found the veteran's hearing loss to be likely 
initiated by his military noise exposure, but added that 
aging cannot be ruled out as a contributing factor.  This 
record also documents the veteran's complaint of tinnitus and 
his assessment that the condition causes him a 5-6 level of 
aggravation on a 1-10 scale.  No further information on 
tinnitus is contained in the Bay Pines records.

With respect to the bilateral hearing loss claim, the Bay 
Pines evidence is "new" because it was not previously 
submitted.  It is also "material," because it includes an 
audiologist's opinion which tends to show a positive 
relationship between the veteran's bilateral hearing loss and 
his reported noise exposure, and raises a reasonable 
possibility of substantiating the claim.     

This new and material evidence satisfies the three 
requirements for service connection as described above.  The 
veteran meets the initial element for service connection 
because the Bay Pines records diagnose him with bilateral 
hearing loss.  Second, the Board accepts the veteran's 
account of his exposure to loud noise in service and this 
satisfies the next element for establishing service 
connection.  Third, medical evidence of a nexus between his 
current bilateral hearing loss and the noise exposure in 
service has been provided.  The Bay Pines records reflect 
that the veteran's current hearing loss was likely initiated 
by the military noise exposure, and while the records also 
indicate that his hearing loss may also be attributable to 
age, this does not exclude the probability of in-service 
acoustic trauma as a causal factor.   

With respect to the tinnitus claim, the additional evidence 
is "new" because it was not previously submitted, but it is 
not "material."   There is no information contained in the 
Bay Pines records that would aid the veteran in establishing 
that his tinnitus was incurred in or aggravated by service, 
or that there is a nexus between his current condition and an 
in-service disease or injury.  For this reason, the veteran's 
claim for tinnitus will not be reopened.

Duty to Notify and Assist
With respect to the veteran's request to reopen his bilateral 
hearing loss claim, the Board is providing a full grant of 
the benefit sought, and as such, a discussion of the notice 
and assistance requirements is unnecessary.  

As for the tinnitus claim, the Board finds that VA fulfilled 
its duty to notify and assist the veteran in the development 
of his claim by way of a letter from the RO to the veteran in 
January 2005.  The law requires that when a complete or 
substantially complete application for benefits is filed, VA 
must notify a claimant and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  Notice must inform a claimant of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the claimant is expected to 
provide.  VA must also ask the claimant to submit any 
pertinent evidence in his possession.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  Also, the veteran's 
case was advanced on the docket, pursuant to his motion and 
the requirements of 38 C.F.R. § 20.900(c)(3) (2005).

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, at least a portion of the veteran's service medical 
records are of record and the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
38 U.S.C.A. §5103(A) (West 2002); 38 C.F.R. §3.159 (2005).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

New and material evidence having not been submitted to reopen 
the claim for service connection for tinnitus, and the appeal 
is denied.



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


